Title: To Thomas Jefferson from Joseph Delaplaine, 11 October 1820
From: Delaplaine, Joseph
To: Jefferson, Thomas


Dear Sir,
Philada
October 11. 1820
At the request of the author; I have the honour of transmitting to you, for your kind acceptance, a volume of poetry, for your good opinion of which; I know he would feel much gratified.An elementary book for the use of schools, new in its design & arrangement, will be issued from the press by the same author, in a few months, at which time I shall have the pleasure of sending to you a copy.With very high regard, I am, dear sir your most obedt stJoseph Delaplaine